Case 1:20-cv-00257-LEW Document 29 Filed 08/06/20 Page 1 of 13                       PageID #: 331



                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF MAINE

 ROBERT HAGOPIAN, et al.,                             )
                                                      )
                  Plaintiffs,                         )
                                                      )   Case No.: 1:20-cv-00257-LEW
            v.                                        )
                                                      )
 MATTHEW DUNLAP, et al.                               )
                                                      )
                  Defendants,                         )


                              BRIEF OF AMICUS CURIAE
                      PRINCETON ELECTORAL INNOVATION LAB
                       IN OPPOSITION TO PLAINTIFFS’ MOTION
                           FOR PRELIMINARY INJUNCTION

       Applicant Amicus Curiae Princeton Electoral Innovation Lab (“PEIL”) respectfully asks

this Court to deny Plaintiffs’ motion for preliminary injunction because – as this Court held in

Baber v. Dunlap, 376 F. Supp. 3d 125, 143 (D. Me. 2018) – Maine’s Ranked Choice Voting Act

is constitutionally sound and does not deter voter participation. Even so, Plaintiffs and their expert

claim that this system unlawfully disenfranchises voters, particularly the elderly and those without

college educations. PEIL disagrees with the analysis of the Plaintiffs’ and their expert, and submits

this amicus brief to contextualize Nolan McCarty’s expert report by providing the Court with

additional data supporting the established fact that ranked-choice voting does not disenfranchise

voters more than the previous plurality voting system. Plaintiffs’ claims are both unsupported by

legal precedent and likely unsupported by the testimony of their expert witness who presents

incorrect statistical conclusions regarding voter behavior.




                                                  1
Case 1:20-cv-00257-LEW Document 29 Filed 08/06/20 Page 2 of 13                                   PageID #: 332



                                   INTEREST OF AMICUS CURIAE1

        PEIL is a nonpartisan organization hosted at Princeton University that provides quantitative

analysis to understand problems and provide solutions to perceived problems in elections. PEIL

has experience in providing data, legal, and statistical analysis, and advocating for electoral

reforms in a wide variety of election-related domains that include redistricting, open primaries,

ranked-choice voting, and the Electoral College. PEIL is focused on electoral policies that increase

participation and effectiveness of voters in American democracy. PEIL studies ranked-choice

voting and other alternate election systems as one means by which the power of an individual’s

vote is increased.

                                                 ARGUMENT

I.      PLAINTIFFS’ CLAIMS ARE UNSUPPORTED BY PRECEDENT.

        Courts across the country have broadly recognized that an exhausted ballot is a valid ballot,

and that exhausting a ballot does not equate to a voter’s disenfranchisement. See e.g., Dudum v.

Arntz, 640 F.3d 1098, 1110 (9th Cir. 2011) (“‘[E]xhausted’ ballots are counted in the election, they

are simply counted as votes for losing candidates, just as if a voter had selected a losing candidate

in a plurality or runoff election”); McSweeney v. City of Cambridge, 665 N.E.2d 11, 14 (Mass.

1996)(“[Exhausted ballots] too are read and counted; they just do not count toward the election of

any of the . . . successful candidates. Therefore it is no more accurate to say that these ballots are

not counted than to say that the ballots designating a losing candidate in a two-person, winner-

take-all race are not counted.”).

        Moreover, Courts considering arguments challenging ranked-choice voting systems in

other states have rejected arguments that the potential for ballot exhaustion or uneven ballot


1
         No counsel for a party authored this brief in whole or in part, and no one other than PEIL made a monetary
contribution intended to fund its preparation.

                                                         2
Case 1:20-cv-00257-LEW Document 29 Filed 08/06/20 Page 3 of 13                       PageID #: 333



weighting in subsequent rounds undercut a voter’s right to have his or her ballot counted. For

example, Minnesota Voters Alliance v. City of Minneapolis, 766 N.W.2d 683 (Minn. 2009)

rejected the argument that voters whose candidate preference was repeated in secondary vote-tally

rounds was somehow undercounted. Minnesota Voters Alliance held: “Just because the vote is not

counted for a different candidate in the new round . . . does not mean that the ballot was exhausted,

that the vote for the continuing candidate is not counted in the subsequent rounds, or that the voter

has lost the ability to affect the outcome of the election.” 766 N.W.2d at 690. See also Stephenson

v. Ann Arbor Bd. of Canvassers, No. 75–10166 AW (Mich.Cir.Ct. Nov. 1975)(“Each voter has the

same opportunity as the next voter in deciding whether or not to list numerical preferences for his

or her candidate and has the same equality of opportunity as any other voter if his or her candidate

is eliminated as the lowest vote-getter, and his or her second choice preference becomes the viable

vote”)(available at http://archive.fairvote.org/?page=397).

       Indeed in 2018, this Court said as much in the near-identical Baber case, in which another

expert witness hired to challenge Maine’s ranked-choice voting law, professor James Gimpel,

conceded that “[p]laintiffs’ votes were not rendered irrelevant or diluted by this process. They

remained and were counted.” Baber, 376 F. Supp. 3d at 141. This Court went on to rule against

similar claims in Baber, holding that: (i) “[RCV] does not violate the Equal Protection Clause,”

id. at 143; (ii) “[plaintiffs] have not . . . demonstrated that RCV deprived them of due process,”

id.; and (iii) the Court “fail[ed] to see how [voters’] first amendment right to express themselves

in this election were undercut in any fashion by the RCV Act. They expressed their preference for

Bruce Poliquin and none other, and their votes were counted,” id. at 145. Similar conclusions are

warranted in the case at bar.




                                                 3
Case 1:20-cv-00257-LEW Document 29 Filed 08/06/20 Page 4 of 13                           PageID #: 334



II.    PLAINTIFFS’ EXPERT PRESENTS MISLEADING STATISTICAL
       CONCLUSIONS REGARDING VOTER BEHAVIOR IN RANKED-CHOICE
       ELECTIONS.

       The main difference between Baber in 2018 and the Plaintiffs’ case here is Professor

Nolan’s McCarty proposed statistical analysis erroneously claiming that ranked-choice voting

systems deter voter participation and causes voter confusion. See Pls.’ Ex. A. PEIL, however,

finds that Professor McCarty’s expert report contains claims and conclusions likely to mislead or

be misconstrued by the Court.

       A.      A very small percentage of Mainers’ votes were exhausted in 2018.

       Plaintiff’s expert report relies heavily on the concept that ranked-choice voting causes an

exhausted vote. In a ranked-choice election, a ballot is said to be exhausted if the choices it lists

do not include either of the candidates that make it to the final round of voting. For example, in

Maine’s 2nd Congressional District election of 2018, the following ballot would have been

exhausted because its two choices, Tiffany L. Bond and William R.S. Hoar, did not advance to the

final round, which consisted of Representative Bruce Poliquin and the eventual winner, Jared

Golden:

 Cast        Precinct     Ballot      Rep. to          Rep. to      Rep. to      Rep. to      Rep. to
 Vote                     Style       Congress         Congress     Congress     Congress     Congress
 Record                               1st              2nd          3rd          4th          5th
                                      Choice           Choice       Choice       Choice       Choice
                                      District 2       District 2   District 2   District 2   District 2

 890         Fayette      CAN         Bond,      Hoar,              undervote undervote undervote
                          Ballot      Tiffany L. William
                          Style 130              R.S.


Overall, in the 2018 2nd Congressional General Election, just 4.97 % of all ballots were exhausted

by the second and final round of voting. See Baber, 376 F. Supp. 3d at 130-31 n.4, 6 (citing Dunlap



                                                   4
Case 1:20-cv-00257-LEW Document 29 Filed 08/06/20 Page 5 of 13                       PageID #: 335



Ex. F-2, ECF No. 44-3). This total represents a very small fraction of the total votes cast in Maine’s

first use of ranked-choice voting in a federal general election.

       B.      The rate of full participation was considerably higher than suggested.

       According to Prof. McCarty’s report, in past RCV elections in other jurisdictions, the

average fraction of exhausted votes in a 4-candidate election was about 7% of all votes. See Pls.’

Ex. A at 6, fig. 2. However, the claim that such exhausted votes are an indictment of RCV is

questionable. When testifying against RCV, the Baber plaintiffs’ expert, Professor Gimpel,

“opined that when one considers [p]laintiffs individually, the reasonable conclusion is that they

were not disenfranchised by RCV, but rather were full participants in the election.” Baber,

376 F. Supp. 3d at 133 (emphasis added). There, the plaintiffs in that case ranked Poliquin first, a

candidate who continued on to the next and final round, and the Plaintiffs here have all done the

same. See Pls.’ Compl. ¶¶ 178, 193, 211, 223.

       Indeed, by the Plaintiffs’ logic, in a traditional single-choice-vote (SCV) election, all votes

cast for anyone but the eventual winner should also be considered to be vitiated. A recent article

by New York University School of Law professors Richard H. Pildes and G. Michael Parsons

addresses the flawed logic of such an argument:

               The notion of “exhausted” or “inactive” ballots appearing to fall out of the
       tabulation process over successive rounds may strike some as concerning at first
       glance, but exhausted ballots are perhaps most usefully analogized to casting a vote
       for a losing candidate in an SCV election. In SCV elections, ballots cast for losing
       candidates are considered “wasted votes.” These wasted votes—like RCV’s
       exhausted votes—are still counted in the tabulation process; they simply do not go
       towards electing a winning candidate.
               In fact, RCV produces fewer wasted votes than SCV. Because votes are
       transferrable, votes that might otherwise be cast for losing candidates are reassigned
       to candidates with a greater chance of winning. Thus, more voters have a greater
       say in the ultimate outcome of the race. This ability to minimize “wasted” votes
       has earned transferrable voting systems—such as RCV—support from
       notable democratic theorists, such as John Stuart Mill.

                                                  5
Case 1:20-cv-00257-LEW Document 29 Filed 08/06/20 Page 6 of 13                      PageID #: 336




Richard H. Pildes & G. Michael Parsons, The Legality of Ranked-Choice Voting, at 14-15 (Mar.

27, 2020) (available at https://papers.ssrn.com/sol3/papers.cfm?abstract_id=3563257). Maine’s

2nd Congressional District 2018 election provides a strong example. There, the first-choice round

of voting produced 46.3% of votes for Poliquin, 45.6% for Golden, 5.7% for Bond, and 2.4% for

Hoar. In an SCV election, Poliquin would be declared the winner. But the other 53.7% of votes

would not count at all toward determining that winner.

        Professor McCarty’s cited statistic that “Only 36 % of voters in [the 2nd District

Congressional] election satisfied the most stringent version of [participation] criteria by using

ballot ranks 1-3 to rank three distinct candidates” is distressing at first glance. However, that

criterion entirely omits a prevalent type of well-informed voter: One whose second choice is either

of the two major-party candidates, rather than a second independent candidate. For example, the

following three ballots from the Secretary of State records would not meet such a “stringent”

criterion of participation:

 Cast       Precinct    Ballot Style Rep. to          Rep. to        Rep. to      Rep. to      Rep. to
 Vote                                Congress         Congress       Congress     Congress     Congress
 Record                              1st Choice       2nd Choice     3rd          4th          5th
                                     District 2       District 2     Choice       Choice       Choice
                                                                     District 2   District 2   District 2
                       CAN Ballot    Bond,            DEM Golden,
653        Fayette     Style 130     Tiffany L.       Jared F.    undervote undervote undervote
                       CAN Ballot    Hoor,        REP Poliquin,
3565       Houlton     Style 153     William R.S. Bruce         undervote undervote undervote
                       CAN Ballot    Bond,            REP Poliquin,
2709       Houlton     Style 153     Tiffany L.       Bruce         undervote undervote undervote



These three voters do not meet Prof. McCarty’s standard contributing to his misleading 36%

participation figure. Yet, it cannot be said that those voters did not participate. Indeed, they did

                                                  6
Case 1:20-cv-00257-LEW Document 29 Filed 08/06/20 Page 7 of 13                        PageID #: 337



exactly as proponents of RCV intended: They expressed a preference for a minor candidate, but

also expressed a preference for a candidate who made it to the final round of tabulation.

       All told, over 95% of ballots indicated either Golden or Poliquin as a valid choice, and

therefore made sufficient use of the RCV system to have their influence felt in the final round. The

remaining 4.97% of ballots included a variety of patterns, including votes for only minor

candidates, combinations of overvotes and undervotes (i.e. miscast ballots), and ballots that were

entirely undervotes. In sum, RCV wasted fewer votes (4.97%) than would have been wasted in an

SCV system (8.1%, the sum of first choice support for Bond and Hoar).

       Another apt comparison analyzes how, in RCV elections outside Maine, voters have

behaved when presented with four candidates. Figure 2 of Prof. McCarty’s statement shows that

about 7% of ballots are typically exhausted in such a situation. Pls.’ Ex. A at 6, fig. 2. At a rate of

just 4.97% wasted votes, Maine voters performed better than the national average in their very first

encounter with RCV in a general election.

       The foregoing analysis demonstrates that the vast majority of Maine voters—over 95% of

those casting a ballot—made full use of the power afforded to them by RCV. Some of them did so

by making a single choice. In addition to the fact that those voters had full influence over the

outcome, it is also a standing legal precedent that RCV ballots cast for a single choice and no

other are considered properly cast. See Baber, 376 F. Supp. 3d at 141 (empahsis added). See

also Dudum, 640 F.3d at 1110; Minnesota Voters Alliance, 766 N.W.2d at 690-91; McSweeney,

665 N.E.2d at 14; Stephenson, No. 75–10166 AW.

       C.      Maine voters used their ranking strategically, truncating ballots in a rational
               manner.

       Prof. McCarty claims that logically speaking, there is no reason to cast an undervote. Why,

he asks, would a voter ever stop at making just two (or three) choices? But in terms of neuroscience


                                                  7
Case 1:20-cv-00257-LEW Document 29 Filed 08/06/20 Page 8 of 13                         PageID #: 338



and cognitive science, the reason is plain: once a voter has named one of the two likely finalists,

nothing further is gained by naming more choices.

       In cognitive neuroscience, it is considered that all mental actions come at some “cost,” i.e.

the use of cognitive resources to make a choice or decision. Choices to act are made in light of the

possible benefits that may accrue. In a formal theory, it is possible to engage in a cost-benefit

computation as the mechanism underlying what choice to make. Once the incremental benefit that

comes from making choices goes to zero, further actions are pointless.

       To put it another way, voters are not theoretical constructs rooted in political science.

Voters have other things to do: go to work, get to daycare before closing time, cook dinner, spend

time with friends. (It is an interesting irony that the technical term for ballots deemed insufficiently

complete is “exhausted.”) By making just enough choices to make sure his or her vote is counted

in the final round, a citizen has expended the right amount of effort—and can get on with other

activities. In terms of foraging theory, the citizen has maximized the return on time invested.

       Further, a voter may have politically strategic reasons for casting an undervote. Consider,

for example, a voter who is a single-issue voter. He or she is presented with six candidates for

office, two of whom are acceptable and four who are not. That voter may choose to rank the

acceptable candidates as 1 and 2 and leave the rest blank because he or she does not distinguish

between them if they do not agree on the voter’s single issue. That is a legitimate way to vote, but

according to Professor McCarty, that voter has been denied a voice if one of their two choices was

not in the final round. But this is not an accurate statement. Rather, the voter has the right, not the

obligation, to rank. The choice to not rank or to partially rank does not mean that the voter was

denied a voice. In fact, it is an entirely valid way for the voter to express himself or herself at the

ballot box.



                                                   8
Case 1:20-cv-00257-LEW Document 29 Filed 08/06/20 Page 9 of 13                                   PageID #: 339



        The analysis can probe further into whether voters behaved strategically by asking whether

supporters of major candidates (Golden and Poliquin) behaved differently from minor candidates

(Bond and Hoar). Applying the same rules for tabulating votes as listed by Secretary of State Matt

Dunlap yields a list of ranked-choice voter preferences for every ballot cast in the 2018 election at

issue in the Baber case. PEIL used this list to ask if supporters of major and minor candidates made

differential use of the second-choice option, as would be expected for strategic voting behavior.

PEIL calculated how often supporters of each candidate listed one choice (i.e. their preferred

candidate only), two choices (i.e. one alternative), and so on. The evidence showed that voters

whose first choice was Golden or Poliquin would truncate their ballots to a greater extent than

voters whose first choice was Bond or Hoar,2 as evidenced by the following histogram PEIL

prepared:




2
          In recent work on RCV, Andrew C. Eggers has analyzed strategic voting in the Maine 2nd Congressional
District election of 2018, and finds that 19.2% of Golden voters listed no additional choices, and 32.3% of Poliquin
voters listed no additional choices. In sharp contrast, only 2.1% of Bond voters listed no additional choices. This
difference exemplifies strategic voting on the part of Bond voters - the very point of RCV legislation. Andrew C.
Eggers, A diagram for analyzing ordinal voting systems, Soc. Choice & Welfare at 21, 23 tbl. 5, fig. 9 (July 2020),
available at https://link.springer.com/content/pdf/10.1007/s00355-020-01274-y.pdf#page=21.

                                                         9
Case 1:20-cv-00257-LEW Document 29 Filed 08/06/20 Page 10 of 13                      PageID #: 340



This figure shows that 53% of Golden/Poliquin voters marked only a single preference on their

ballots, while 28% of Bond/Hoar voters marked a single preference. Conversely, 42% of

Bond/Hoar voters ranked all four candidates, while only 25% of Golden/Poliquin voters went to

the trouble of doing so. In short, ballot truncation was most common for supporters of major-party

candidates, consistent with the idea that voters overall understood how to use RCV strategically.

       PEIL’s analysis is relevant to Plaintiffs’ expert’s citation to the work of Kilgour and

colleagues, who investigated whether RCV elections may theoretically fail to produce a winner

who would prevail in a two-candidate contest against every other candidate (a “Condorcet

winner”). That analysis was done using random simulations of elections. However, those random

simulations did not take into account the possibility that voters are sufficiently well-informed to

truncate their ballots in an intelligent manner. Instead, PEIL’s analysis on ballot truncation

demonstrates that Maine voters were generally strategic in their use of RCV rankings.

       D.       Conclusions regarding populations purportedly confused by RCV rely upon
                indirect statistical measures that are subject to ambiguous interpretation.

       On the issue of voter confusion, Professor McCarty uses indirect statistical arguments to

contend that older and less-educated voters have a greater tendency to cast exhausted ballots. The

statistical analysis suffers from several weaknesses.

       First, the conclusion is based on what is called “ecological inference.” Ecological inference

is a well-established method in social sciences. The basic logic is as follows: if an event X happens

more often in communities with more of trait Y, then individual people with trait Y must be linked

with event X.

       Flaws with such inference are enumerated in a foundational reference in this field by Gary

King to include: (a) aggregation bias, (b) incorrect distributional assumptions, and (c) spatial

dependence. See GARY KING, A SOLUTION         TO THE    ECOLOGICAL INFERENCE PROBLEM, 158-68


                                                 10
Case 1:20-cv-00257-LEW Document 29 Filed 08/06/20 Page 11 of 13                         PageID #: 341



(Malcolm Litchfield & Peter Dougherty 1997). Examining Figure 7 of McCarty’s report, Pls.’ Ex.

A at 18, it appears that towns with more non-college voters cast a higher fraction of exhausted

ballots. But it is not necessarily the non-college voters who are responsible for the trend. It could

also be some other variable that correlates with not going to college. In this case, one obvious

alternative is apparent by inspecting the Figure: the population of the town. In fact, larger towns

demonstrated a lower rate of truncated ballots.

       Second, this section makes use of terminology that does not appear to be consistent with

the usual standards of statistical practice. According to this section, an increase in older voters

“increases” exhausted votes, and a increase in the senior population “leads to” an increase in the

number of truncated ballots. Since no causal relationship has been demonstrated, it would be

highly speculative to claim such a relationship.

III.   PLAINTIFFS’ EXPERT’S MISLEADING CONCLUSIONS DO NOT BEAR ON
       THE CONSTITUTIONAL ISSUES PLAINTIFFS CLAIM.

       Professor McCarty’s report ends with four claims regarding the normative values of ranked

choice voting, specifically (i) RCV’s effect on smaller parties, (ii) its effect on turnout and

engagement, (iii) its limitation of the spoiler effect, and (iv) its limitation upon non-majority vote

winners. It is questionable whether these claims, which concern the benefits of RCV, have any

relevance to the question of whether RCV is constitutional. As noted by this Court in Baber

following the 2018 RCV election: “[T]he freedoms and burdens of self-governance leave

normative questions of policy to be worked out in the public square and answered at the ballot

box[,] . . . but . . . such criticism [of RCV] falls short of constitutional impropriety.” Baber, 376 F.

Supp. 3d at 135.



                                          CONCLUSION


                                                   11
Case 1:20-cv-00257-LEW Document 29 Filed 08/06/20 Page 12 of 13                      PageID #: 342



       The new data provided by Plaintiffs should not convince the Court to resolve this case any

differently than it resolved Baber in 2018. The controlling legal precedent remains unchanged, and

overall, the voting record is clear that RCV has not created the crisis of disenfranchisement that

Plaintiffs and their expert claim. Rather, nearly all Mainers’ votes were counted in the final round

of tabulation in 2018. Accordingly, most voters “fully participated” in Maine’s first ranked-choice

voting general election. If a voter’s ballot became exhausted, their undervote was a strategic choice

and likely was counted in the final round anyway. Further, the correlation between towns with less

college-educated voters and elderly voters and truncated ballots is likely based on known potential

flaws in ecological inference analysis.

       In any case, the voters of Maine have voted in favor of using RCV twice. And “[i]f the

people . . . want to try [a new] system, make the experiment, and have voted to do so, [courts]

should be very slow in determining that the act is unconstitutional, until we can put our finger upon

the very provisions of the Constitution which prohibit it.” The Legality of Ranked-Choice Voting

at 15; see supra, at 5-6. Accordingly, PEIL respectfully requests that the Court give little weight

to Plaintiff’s expert witnesses testimony and deny Plaintiffs’ Motion for a Preliminary Injunction.

       Dated at Portland, Maine, this 5th day of August, 2020.

                                                      Respectfully submitted,

                                                      /s/ James G. Monteleone
                                                      James G. Monteleone

                                                      Counsel for Amicus Curiae

                                                      BERNSTEIN SHUR
                                                      100 Middle Street
                                                      Portland, Maine 04101
                                                      207-774-1200
                                                      jmonteleone@bernsteinshur.com
                                                      /s/ Aaron J. Barden
                                                      Aaron J. Barden*


                                                 12
Case 1:20-cv-00257-LEW Document 29 Filed 08/06/20 Page 13 of 13                      PageID #: 343




                                                      Counsel for Amicus Curiae

                                                      Princeton Elector Innovation Lab
                                                      Green Hall Rm 0-N 12-21
                                                      Princeton, NJ 08544
                                                      (804) 683-9017
                                                      abarden@princeton.edu

                                                      *Certification for admission pro hac vice
                                                       filed separately



                                     CERTIFICATE OF SERVICE

        I hereby certify that on August 5, 2020, I electronically filed the foregoing with the Clerk

of the Court through the CM/ECF system, causing service to be effected on counsel of record for

all parties.

                                                      /s/ James G. Monteleone
                                                      James G. Monteleone

                                                      Counsel for Amicus Curiae

                                                      BERNSTEIN SHUR
                                                      100 Middle Street
                                                      Portland, Maine 04101
                                                      207-774-1200
                                                      jmonteleone@bernsteinshur.com




                                                 13
